Brannon, Judge,

(dissenting):

I do not agree with the majority in one respect, that is, as to ballots of the type of No. 3. In Parkersburg district are two justices. The democratic candidates were Butcher and Shore, Butcher’s name being printed in the democratic column first and Shore’s next. The republican candidates were Thomas and Rathbone, the name of Thomas printed first in the republican column, and Rathbone’s next. The voter put a cross in the circle at the head of the republican column. He made a cross in the square before the name of Butcher in the democratic column. Thus he clearly voted for Butcher. All say so; but for whom for the second justice? He made no further indication of purpose. He put no cross before the name of Shore, the other democratic candidate, nor before either of the names of the two re*711publican candidates. These three names are left as printed, no erasure, no mark. The majority of this Court say that the voter for second justice voted for Rathbone, because, only because, the name of Butcher is directly across the sheet from the name of Thomas, and that he did not vote for Thomas, but erased his name as effectually as if he had with a pencil erased it; and that he voted for the second republican, Rathbone. This comes, not from anything the statute says shall be done in such case, but only because the name of Butcher and Thomas stand first in order in their columns. This accidental circumstance that one name stands before the other governs. I do not think so. My position is,- that the voter had four names on these columns for choice, and he has. shown purpose to vote for only one. We cannot say for which of the two republicans he intended to vote. He could vote for only one, and he has not signified for which one. If he intended to vote for either republican, why not use a cross before his name as he did before Butcher’s name? He has made no choice between them by making a cross before the name of either of the republicans or erasing the name of either, or in any way signified between them. By voting for Butcher he has disabled himself from voting for both republicans, and has not, by any sign, chosen between them. He has left his second vote uncertain, uncountable. He has voted only for Butcher. He is counted against Shore erroneously. Butcher was not running against Thomas any more than against Rathbone. By the cross in the circle on the republican ticket the. voter has signified intent to vote for the republican justices, one as well as the other. As he discarded one by the cross before Butcher’s name, we may as well say he intended to vote for the first republican in order, Thomas, as the last. You could not say this as to Shore, because the voter has not signified any intent to vote for, him by a cross at the top of the democratic ticket; but he has as to the republicans by the cross in the republican ticket, and that intent may be as well said to be in favor of the first name on the republican ticket as the second; rather for him than the second. I note that the statute itself says that where there is uncertainty as to candidates the votéis lost. “If the voter mark more names than there are persons to be *712elected to an office, or if, for any reason, it is impossible to determine tho voter’s choice for an office,- his ballot shall not be counted for such office.” Why? Because we know not which he would have selected of three, if he had known he could vote for two only. Here the voter has signified intent to vote for three. We cannot tell for which two he intended, except Butcher. Here is uncertainty. And if we cannot say he has voted for three, as we cannot, still there is uncertainty, because the voter has voted for Butcher, leaving Thomas and Rathbone without mark or sign and we cannot say for which he intended to vote. There must be intent manifested for a good vote. How do we know that he intended to vote for Rathbone? We know nothing of his intent from the location of names on the ballot. The ballot commissioners did that. The voter had nothing to do with it. No inference of his intent can be drawn from that circumstance.
The Iowa act provides for a party name at the head of a ballot, and a circle, and provides for a cross in it to indicate a straight party ticket, and provides squares before names of candidates, and provides that a mixed ticket may be made by a cross in the circle and by a cross before the names of candidates on other tickets in the square. These provisions are like our statute. It contains, word for word, the clause of our statute above quoted. The voter put a cross in the- circle in the democratic column, and put a cross before the name of a candidate on the republican ticket, leaving three names in the democratic ticket, the number of justices to be elected, unmarked. The court in a labored opinion said: “None of the squares opposite the names of candidates for justice of the peace printed under that appellation are marked, but the square opposite the name of the contestant on the republican ticket is marked. The facts, that the party appellation of one ticket and the name of the contestant on the other were marked, and that the name of the contestant was opposite and on the same line with that of Moore, do not show that the voter intended to vote against Moore and for the other democratic nominees. There is no sufficient ground for saying that one person is a candidate against *713another, because their names are printed in the same order, and opposite each other on the ballot. When there is more than one candidate on each ticket for an office, each voter decides for himself whom he will regard as opposing candidates. That is shown by the markings on the second and third illustrations we have given, where names arranged in the same order and printed in the same line are both marked.
The question presented is, How many names of candidates for the office of justice of the peace are marked on the two tickets? The method by which the voter may indicate his choice of candidates are two: 1. By making a cross in the appropriate place preceding the party appellation; 2. By making a cross in the appropriate place preceding the name of a candidate. In the first method, the party ticket is marked, and the names of the candidates for whom the voter wishes to cast his ballot are indicated, but strictly speaking, it cannot be said that the names on the ticket are marked. By the second method, the ballot is marked, it is true, but it is done by marking the names of the candidates for whom the ballot is . to be cast. In one method, the ticket may be said to be marked; in the other, the names of candidates; and both methods may be used on one ballot. We conclude that, within the meaning of the .law, the name of but one candidate was marked on the ballot abstracted in our first illustration. But the statute says that, where a ballot is marked with -a cross in the circle preceding a party appellation, it ‘shall be counted as cast for all candidates named under the appellation or title which has been so marked, except as to the officers to which he has placed such mark preceding the name or names of some other candidate or candidates printed under the title of some other party, or group of petitioners.’ In the first illustration, the voter marked the circle of the democratic ticket, thereby indicating that he intended to vote for the three candidates for justice named on that ticket, excepting as that intention was effected by marking the name of the contestant on the other ticket. But we are wholly unable to determine for which of the democratic candidates the voter intended to cast his ballot. As marked, it is a ballot for four candidates, where but three can be *714elected. One of the four is clearly pointed out in the manner-provided by the law as a candidate for whom the ballot must be counted, but there is nothing to indicate any preference of the voter in regard to the candidates on the democratic ticket. It is a case where it is impossible to-determine the voter’s choice for two of the places to be filled, not because he has marked more names than there are persons to be elected, but because he has cast his ballot for three persons for places to which but two can be elected. His ballot was, intended to be cast for the contestant, and that intention has been expressed in the manner provided by law. It should, therefore, be counted for him, but cannot be counted for any other candidate for the office of justice of the peace.” Whittam v. Zahorik, 91 Iowa 23, (51 Am. St. R. 322).
Just so in our case. The voter has voted for three,, when he could vote for only two. Our statute says the cross in the circle ‘ ‘ wfill cast his vote for every candidate on the ticket of such party, except for offices for which candidates are marked on other party tickets, and the cross-marks before the names of such candidates will cast his vote for them.” Thus this voter voted for two republicans and Butcher. Then the statute quoted says that when he votes for more candidates than the law allows, his ballot shall not to be counted. He erased neither republican. It is impossible to say how he intended to vote, except by guess, and we must have manifest intent.
Another consideration, and one of force, is, that this voter preferred as first choice Butcher, and wished to vote for him only, fearing that a vote for either Thomas or Rathbone might defeat Butcher, as it might have done. Hence he intended to vote only for Butcher. He thought as he crossed before Butcher’s name, that his vote would be only for him.